Judgment, Supreme Court, New York County (Kibbie F. Payne, J.), rendered March 18, 2009, as amended April 9, 2009, *548convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, the court improperly denied defendant’s challenge for cause to a prospective juror. The totality of the panelist’s responses, culminating in her statement that she was “not sure” if she could use defendant’s prior larceny convictions only to judge her credibility and not as propensity evidence, failed to provide an unequivocal assurance of impartiality (see People v Johnson, 94 NY2d 600, 610-614 [2000]). Concur—Mazzarelli, J.P., Moskowitz, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.